FILED
                                                          United States Court of Appeals
                           UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                              January 23, 2017

                                                                              Elisabeth A. Shumaker
                                                                                  Clerk of Court
 UNITED STATES OF AMERICA,

                Plaintiff - Appellee,                        No. 16-1423
           v.                                       (D.C. Nos. 1:07-CV-02002-RPM
                                                      and 1:01-CR-00395-RPM-3)
 JACK DOWELL,                                                 (D. Colo.)

                Defendant - Appellant.


                              ORDER DENYING
                       CERTIFICATE OF APPEALABILITY *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.



       Pro se Petitioner Jack Dowell was convicted by a federal jury in the early 2000s of

destroying government property by fire in violation of 18 U.S.C. §§ 2 and 844(f)(1), and

of forcibly interfering with the Internal Revenue Service in violation of 18 U.S.C. § 2 and

26 U.S.C. § 7212(a). We affirmed his convictions and sentence. See United States v.

Dowell, 430 F.3d 1100 (10th Cir. 2005). Mr. Dowell then moved under 28 U.S.C. § 2255

to vacate, set aside, or correct his sentence. The district court denied the motion, and we

declined to issue a certificate of appealability (COA).



       *
        This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Federal Rule Appellate Procedure 32.1 and 10th Circuit Rule 32.1.
       Mr. Dowell next filed a series of motions under Federal Rule of Civil Procedure

60(b), asking the district court to set aside its order denying his § 2255 motion, to appoint

counsel, and to hold an evidentiary hearing. The district court denied each motion. And

we declined to issue a COA each time he appealed. Mr. Dowell now seeks review of the

district court’s denial of his most-recent Rule 60(b) motion, in which he makes the same

arguments that we have already rejected. We do so again here without further discussion.

See United States v. Dowell, 604 F. App’x 702, 704 n.1 (10th Cir. 2015) (unpublished)

(cautioning “[Mr.] Dowell that future frivolous appeals on this matter may result in

summary disposition without discussion or an order requiring him to show cause to avoid

appellate filing restrictions or sanctions”).

       We DENY Mr. Dowell’s application for a COA, DENY his motion to proceed in

forma pauperis as moot, and DISMISS his appeal.

                                                Entered for the Court


                                                Carolyn B. McHugh
                                                Circuit Judge




                                                2